Citation Nr: 1017140	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied a claim for service connection for arthritis of the 
back.  This issue was remanded by the Board for further 
development in June 2008.

The Board notes that the Veteran indicated in his substantive 
appeal that he wished to have a hearing before a member of 
the Board.  However, the request was subsequently withdrawn.  
38 C.F.R. § 20.704 (2009).

Additionally, the Board notes that the Veteran submitted a 
statement in October 2008 indicating that he did not agree 
with the Board's June 2008 denial of his claim for service 
connection for a lung disability.  The June 2008 Board 
decision is final with regard to that claim.  Thus, that 
issue is no longer in appellate status.  If the Veteran would 
like to submit an application to reopen that issue or file a 
motion for reconsideration of the June 2008 Board decision, 
he is, of course, free to do so.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a back disability.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

In an April 2010 statement, the Board the Veteran stated that 
he wanted all VA medical records to be obtained, as he was 
treated in 1973.  The Board notes that the claims file 
contains 1973 service treatment records.  However, the claims 
file contains no VA treatment records from 1973.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 
(VCAA) to associate all relevant records in VA's possession 
with the claims file of a Veteran.  38 C.F.R. § 3.159 (2009).  
As the claims file does not contain VA treatment records from 
1973, the Board finds that this issue must be remanded in 
order to attempt to locate any outstanding relevant VA 
treatment records. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and obtain from him 
the names of the specific VA medical 
facilities at which he received back 
treatment since his separation from 
service in June 1973.  Obtain all such 
records referenced by the Veteran.  The 
Board is particularly interested in 
records of back treatment that the 
Veteran received at any VA medical 
facility since his discharge from 
service in June 1973.  All such 
available documents should be obtained 
and associated with the claims folder.  
If any such reports are not available, 
that fact should be annotated in the 
claims file.  

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he should 
be provided a SSOC, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran 
and his representative have been given 
the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


